Title: General Orders, 23 May 1777
From: Washington, George
To: 



Head-Quarters, Morristown, May 23rd 1777.
Goshen.Hartford.


The Commander in Chief is pleased to approve, the following sentences of a General Court Martial, held at Ash-Swamp, on the 14th Inst: whereof Col. Mathews was President.
Ensign Gill of the 4th Virginia regiment, charged with “Being absent from his regiment without leave, and neglect of duty”—found guilty of the charge; but in consideration of his good character in the regiment, ordered to be reprimanded, at the head of the regiment he belongs to, by the Colonel, or officer commanding the regiment.

Capt: Russell of the 5th Virginia regt charged with “Neglect of duty”—Not guilty—ordered to be released from his arrest.
Lieut: Bradford of Col. Rawling’s regiment, charged with “Being absent from his regiment without leave, and Neglect of duty”—No evidence appearing, ordered to be tried by a future Court Martial.
Thomas Smith of Col. Irwin’s regt (Pennsylvania) charged with “Desertion, and attempting to go to the enemy”—found guilty, and sentenced to suffer death—The execution of the sentence, to be suspended ’till further orders.
